

SEVERANCE AGREEMENT


THIS AGREEMENT, dated [    ], is made by and between Barnes Group Inc., a
Delaware corporation (the “Company”), and [    ]
(the “Executive”).


WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel; and


WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in the last Section hereof.


2.
Term of Agreement. The Term of this Agreement shall commence on the date hereof
and shall continue in effect through December 31,

[    ]; provided, however, that commencing on January 1, [    ] and each January
1 thereafter, the Term shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Company or the
Executive shall have given notice not to extend the Term; and further provided,
however, that if a Change in Control shall have occurred during the Term, the
Term shall expire no earlier than twenty-four (24) months beyond the month in
which such Change in Control occurred.


3.Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 9.1 hereof, no
Severance Payments shall be payable under this Agreement unless the Executive
has a Separation from Service following a Change in Control and during the Term
and such Separation from Service is described in the first sentence of Section
6.1. This Agreement shall not be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Executive and the Company, the Executive shall not have any right to be retained
in the employ of the Company.


4.The Executive’s Covenants. The Executive agrees that, subject to the terms and
conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) a date which is six (6) months from the date of such
Potential Change of Control, (ii) the date of a Change in Control, (iii) the
date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.


5.
Compensation Other Than Severance Payments.



5.1    Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s full-time duties with the Company
as a result of incapacity due to physical or mental


1




illness, the Company shall pay the Executive’s full salary to the Executive at
the rate in effect at the commencement of any such period, together with all
compensation and benefits payable to the Executive under the terms of any
compensation or benefit plan, program or arrangement maintained by the Company
during such period, until the Executive’s employment is terminated by the
Company for Disability; provided, however, that the amounts received under this
Section 5.1 shall be reduced by any amounts received by the Executive with
respect to the same period of time under any long term disability plan of the
Company. For the avoidance of doubt, payments pursuant to this Section 5.1 are
contingent on the Executive’s continued full-time employment until such time as
(a) a Change in Control occurs during the Term, and (b) the Executive fails to
perform full-time duties as a result of incapacity due to physical or mental
illness, and are payable only for so long as the Executive continues to fail to
perform full-time duties as a result of incapacity due to physical or mental
illness or, if sooner, until the earlier of (i) the end of the Term, or
(ii)
the Executive’s employment is terminated by the Company for Disability.



5.2    For the Executive’s services following a Change in Control and during the
Term, the Company shall pay the Executive’s full salary to the Executive through
the Date of Termination at the rate in effect immediately prior to the Change in
Control or, if higher, the rate in effect from time to time after the Change in
Control and prior to any reduction thereof, together with all compensation and
benefits payable to the Executive



through the Date of Termination under the terms of the Company’s compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Change in Control or, if more favorable to the Executive, as in effect from
time to time after the Change in Control and prior to any reduction thereof.


5.3
If the Executive has a Separation from Service following a Change in Control and
during the Term, and such Separation from Service is

(A)    an involuntary Separation from Service (within the meaning of Treasury
Regulation section 1.409A-1(n)(1)) by the Company other than for Cause or
Disability, or (B) a Separation from Service by the Executive for Good Reason,
the Company shall pay to the Executive after the Separation from Service the
Executive’s normal post-termination compensation and benefits as such payments
become due. Such post-termination compensation and benefits shall be determined
under, and paid in accordance with, the Company’s retirement, insurance and
other compensation or benefit plans, programs and arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to any adverse change therein after
the Change in Control; provided that nothing in this Section 5.3 shall alter the
terms of any stock option or any equity-based award. Nothing herein shall reduce
or otherwise adversely affect any compensation and benefits to which the
Executive may be entitled after Separation from Service under any of the
Company’s retirement, insurance and other compensation or benefit plans,
programs and arrangements as in effect from time to time before or after a
Change in Control.


5.4    In the event that a Change in Control occurs during the Term, (A) the
Company shall, within five (5) days after such Change in Control, pay to the
Executive a lump sum cash amount equal to the product of (i) the target annual
bonus or incentive award applicable to the Executive under each of the Company’s
annual bonus or incentive compensation plans (such target award to be determined
pursuant to the provisions of each such plan or, if no such provisions exist in
the case of any such plan, as determined by the Compensation Committee of the
Board, as constituted immediately prior to the Change in Control, in its sole
discretion), in respect of the year in which such Change in Control occurs and
(ii) a fraction, the numerator of which shall be the number of months (including
fractions thereof) from the first day of the year in which the Change in Control
occurs to the date on which the Change in Control occurs, unless the Change in
Control occurs during the year in which the Executive’s first day of employment
by the Company occurs, in which case the numerator shall be the number of months
(including fractions thereof) from the first day of employment by the Company to
the date on which the Change in Control occurs, and the denominator of which
shall be twelve (12); and (B) all options held by the Executive to acquire
Company stock shall immediately become vested and exercisable in full, and all
other Company stock- based awards held by the Executive shall vest and be paid
at such time or times on or after the date on which such Change in Control
occurs, and to such extent, as shall be set forth in the award agreement
documenting such awards (it being understood and agreed that any stock-based
award agreements will provide for vesting and payment of such awards in
connection with a Change in Control at such time or times and on


2




such terms and conditions as the Committee deems advisable to comply with or
qualify for an exclusion from Section 409A of the Code). The lump sum cash
amount payable pursuant to Section 5.4(A) above shall be credited against any
annual bonus or incentive award to which the Executive may be entitled for the
year in which the Change in Control occurs pursuant to the Performance-Linked
Bonus Plan for Selected Executive Officers or any other annual bonus or
incentive plan in which the Executive participates in such year, provided that
such annual bonus or incentive award qualifies (or will qualify) for treatment
as a short-term deferral under Treasury Regulation section 1.409A-1(b)(4) or is
otherwise not subject to Section 409A of the Code, it being the intention hereof
that, between Section 5.4(A) above and any annual bonus or incentive award plan
pursuant to which the Executive is entitled to an annual bonus or incentive
award for the year in which the Change in Control occurs, the Executive will
receive any annual bonus or incentive award to which the Executive may be
entitled for the year in which the Change in Control occurs but not less than
the lump sum cash amount payable pursuant to Section 5.4(A) above.


6.
Severance Payments.



6.1    Subject to Section 6.2 and Section 12(B) hereof, if the Executive has a
Separation from Service following a Change in Control and during the Term, and
such Separation from Service is an involuntary Separation from Service (within
the meaning of Treasury Regulation section 1.409A- 1(n)(1)) by the Company other
than for Cause or Disability, or is a Separation from Service by the Executive
for Good Reason, then the Company shall pay the Executive the amounts, and
provide the Executive the benefits, described in this Section 6.1 (“Severance
Payments”), in addition to any payments and benefits to which the Executive is
entitled under Section 5 hereof. Notwithstanding the foregoing, the Executive
shall not be eligible to receive any payment or benefit provided for in this
Section 6.1 unless the Executive shall have executed and delivered to the
Company within 45 days after the Separation from Service a release
(substantially in the form of Exhibit A hereto) in favor of the Company and
others set forth on said Exhibit A, relating to all claims or liabilities of any
kind relating to the Executive’s employment and termination of employment with
the Company, and the Executive shall not have revoked such release within 7 days
after executing it. Subject to Section 12(B) hereof, any payments and benefits
that, but for the preceding sentence, may be paid or provided pursuant to the
provisions below of this Section 6.1 before the 56th day following the
Separation from Service shall be paid or provided on the 56th day following the
Separation from Service, unless such payment or benefit may be paid or provided
pursuant to the provisions below of this Section 6.1 within a designated period
following the Separation from Service that ends more than 56 days following the
Separation from Service, in which case such payment or benefit shall be paid or
provided within the portion of such designated period that begins on the 56th
day following the Separation from Service and ends on the last day of such
designated period, provided in each case that the Executive executed the release
and delivered it to the Company within the aforementioned 45-day period and did
not revoke the release within 7 days after executing it.


(A)    Cash Severance Payments.



(i)The Company shall pay to the Executive an amount, in cash, equal to the
severance pay to which the Executive would be entitled under the Barnes Group
Inc. Executive Separation Pay Plan as amended on December 31, 2008 (the
“Executive Separation Pay Plan”) if the Separation from Service were a
Separation from Service for which severance benefits were payable under that
Plan and the provisions of Sections 4.3, 4.4 and 4.5 thereof did not apply. For
the avoidance of doubt, the severance pay to which the Executive would be
entitled if the Separation from Service were a Separation from Service for which
severance benefits were payable under the Executive Separation Pay Plan and the
provisions of Sections 4.3, 4.4 and 4.5 thereof did not apply is twelve months
of base salary as in effect immediately prior to the Separation from Service.
Such amount shall be paid at the same times at which it would be paid under the
Executive Separation Pay Plan if the provisions of Sections 4.3, 4.4 and 4.5
thereof did not apply, and in the same installments. However, if the Separation
from Service for which the amount described in this Section 6.1(A)(i) is payable
takes place during the two years following the occurrence of a “change in
control event” with respect to the Executive (within the meaning of Treasury
Regulation section


3




1.409A- 3(i)(5)(i) & (ii)), then in that event the Company shall pay the
Executive the aforementioned amount in a lump sum within five
(5) days of such Separation from Service; and
(ii)The Company shall pay to the Executive within five (5) days of such
Separation from Service a lump sum amount, in cash, equal to the excess of (a)
over (b) where (a) is 2 times the sum of (I) the Executive’s annual base salary
as in effect immediately prior to the Separation from Service or, if higher, in
effect immediately prior to any reduction thereof, and (II) the highest of (A)
the average annual bonus earned by the Executive in respect of the three fiscal
years ending immediately prior to the fiscal year in which occurs the Separation
from Service, or, if the Executive was not employed by the Company throughout
that three fiscal year period, the average annual bonus earned by the Executive
in respect of the portion of such three fiscal year period during which the
Executive was employed by the Company (annualizing any bonus earned for less
than a full fiscal year of employment), (B) the average annual bonus earned by
the Executive in respect of the three fiscal years ending immediately prior to
the fiscal year in which occurs the Change in Control, or, if the Executive was
not employed by the Company throughout that three fiscal year period, the
average annual bonus earned by the Executive in respect of the portion of such
three fiscal year period during which the Executive was employed by the Company
(annualizing any bonus earned for less than a full fiscal year of employment),
or (C) the target bonus in respect of the fiscal year in which occurs the
Separation from Service, and
(b) is the amount payable pursuant to Section 6.1(A)(i) above.
(B)    Pro - Rata Bonus for Year of Termination. Within five (5) days of such
Separation from Service, the Company shall pay to the Executive a lump sum cash
amount (the “Pro-Rata Bonus”) equal to the product of (i) the target annual
bonus or incentive award applicable to the Executive under each of the Company’s
annual bonus or incentive compensation plans (such target award to be determined
pursuant to the provisions of each such plan or, if no such provisions exist in
the case of any such plan, as determined by the Board in its sole discretion),
in respect of the year in which such Separation from Service occurs and (ii) a
fraction, the numerator of which shall be the number of months (including
fractions thereof) from the first day of the year during which such Separation
from Service occurs to the date on which such Separation from Service occurs,
unless the Separation from Service occurs during the year in which the
Executive’s first day of employment by the Company occurs, in which case the
numerator shall be the number of months (including fractions thereof) from the
first day of employment by the Company to the date on which the Separation from
Service occurs, and the denominator of which shall be twelve (12); provided,
however, that if such Separation from Service occurs during the same year in
which the Change in Control occurs, the Pro Rata Bonus shall be offset by any
payments received by the Executive pursuant to Section 5.4(A) hereof.
(C)    Vesting of Unvested Non- Qualified Plan Accruals Prior to the Date of
Termination. If the Executive was participating immediately prior to the Date of
Termination or the Change in Control in any of the Company’s non-qualified
employee pension benefit plans (including without limitation the Company’s
Supplemental Senior Officer Retirement Plan and Supplemental Executive
Retirement Plan and any non- qualified defined contribution employee pension
benefit plan but excluding any severance pay plan) and on the Date of
Termination was not fully vested in benefits accrued through the Date of
Termination under any such plan in which s/he was so participating, then the
Executive shall be entitled to receive pursuant to this Section 6.1(C) benefits
equal to the benefits accrued by the Executive under those plans prior to the
Date of Termination that are not vested on that date that would vest under those
plans if the Executive’s age and service credit for vesting purposes were equal
to the Executive’s age and service credit as calculated under the provisions of
such plans as of the Date of Termination plus 24 months. The intent of this
provision is to give the Executive 24 months of age and service credit for
vesting under such non-qualified employee pension benefit plans in excess of the
Executive’s actual age and service credit as of the Date of Termination as
determined under such plans, if and to the extent that such plans do not
otherwise give the Executive age and service credit for vesting for the 24 month
period following the Date of Termination. Any benefits resulting from the
additional age and service credit for vesting provided hereby shall be payable
at the time and in the form of payment applicable to the Executive’s benefits
under the non-qualified employee pension benefit plan(s) in question, and to the
person or persons (e.g., surviving


4




spouse under a joint and survivor annuity form of payment) to whom such benefits
would be paid under such plan(s). For the avoidance of doubt, any benefits
payable pursuant to the foregoing provisions of this Section 6.1(C) in respect
of the Executive’s unvested benefits under the Supplemental Senior Officer
Retirement Plan shall be payable at the time and in the form of payment that
would apply if such benefits were payable under the Supplemental Senior Officer
Retirement Plan, and to the person or persons to whom such benefits would be
paid



thereunder, any benefits payable pursuant to the foregoing provisions of this
Section 6.1(C) in respect of the Executive’s unvested benefits under the
Supplemental Executive Retirement Plan shall be payable at the time and in the
form of payment that would apply if such benefits were payable under the
Supplemental Executive Retirement Plan, and to the person or persons to whom
such benefits would be paid thereunder, and so on.
(D)    Payments in Respect of Unvested Qualified Defined Benefit Plan Accruals
Prior to the Date of Termination. If the Executive was participating immediately
prior to the Date of Termination or the Change in Control in any of the
Company’s qualified defined benefit employee pension benefit plans (including
without limitation the Company’s Salaried Retirement Income Plan)(“Qualified
Plan”) and on the Date of Termination was not fully vested in benefits accrued
through the Date of Termination under any such plan in which s/he was so
participating, then the Executive shall be entitled to receive pursuant to this
Section 6.1(D) benefits equal to the benefits accrued by the Executive under
those plans prior to the Date of Termination that are not vested on that date
that would vest under those plans if the Executive’s age and service credit for
vesting purposes were equal to the Executive’s age and service credit as
calculated under the provisions of such plans as of the Date of Termination plus
24 months. The intent of this provision is to provide the Executive with
benefits equivalent to the benefits accrued prior to the Date of Termination
under any Qualified Plan which would vest with 24 months of age and service
credit for vesting under such qualified defined benefit employee pension benefit
plans in excess of the Executive’s actual age and service credit as of the Date
of Termination as determined under such plans, if and to the extent that such
plans do not otherwise give the Executive age and service credit for vesting for
the 24 month period following the Date of Termination, and provided that the
Executive survives to the payment date set forth in the next sentence. Any
benefits resulting from the additional age and service credit for vesting
provided by the preceding provisions of this Section 6.1(D) shall be paid in an
actuarial equivalent lump sum on March 1 of the calendar year following the
calendar year in which the Date of Termination occurs, but only if the Executive
survives to that March 1 date. Nothing herein shall alter any Qualified Plan or
any rights the Executive may have under any Qualified Plan.
(E)    Payments in Respect of Unvested Account Balances as of the Date of
Termination under Qualified Defined Contribution Plans. If the Executive was
participating immediately prior to the Date of Termination or the Change in
Control in any of the Company’s qualified defined contribution employee pension
benefit plans (including without limitation a 401(k) plan or a qualified
profit-sharing plan) and on the Date of Termination was not fully vested in any
amount (including without limitation investment gains and losses) that had been
credited to the Executive through the Date of Termination (the “Unvested Account
Balance”) under any such plan in which s/he was so participating, then, on March
1 of the calendar year following the calendar year in which the Date of
Termination occurs, the Company shall pay the Executive, if s/he is then
surviving, an amount equal to the portion of the Unvested Account Balance that
would vest during the 24 month period following the Date of Termination (and
that will not in fact vest under the qualified defined contribution plan in
question), if such plan were to remain in effect during such 24 month period and
the Executive were able to and did continue to earn age credit and service
credit for vesting purposes under such plan until the last day of such 24 month
period. However, the Company shall not pay an amount pursuant to the preceding
sentence equal to any portion of the Executive’s Unvested Account Balance under
a 401(k) plan that is attributable to (i) the Executive’s elective contributions
(as defined in Treasury Regulation 1.401(k)-6) under that plan, or to (ii)
employer contributions that were conditioned (directly or indirectly) upon the
Executive’s electing to make or not to make elective contributions under that
plan, or to
(iii)income, expenses, gains and losses on such elective contributions and
employer contributions, (such amount being hereafter referred to as a
“Potentially Contingent Amount”) unless the Executive made the maximum elective
deferrals under Section 402(g) of the Code or the maximum elective contributions


5




permitted under the terms of such 401(k) plan (a) in the year(s) in which the
Executive made such elective contributions, or in the year(s) (if any) in which
such employer contributions were conditioned upon the Executive’s electing to
make or not to make elective contributions under that plan, or (b) in such other
or additional year(s) (or other period(s)) as may be necessary for the
Potentially Contingent Amount to not be treated as contingent for purposes of
Treasury Regulation 1.401(k)-1(e)(6) by reason of the application of the second
sentence of Treasury Regulation 1.401(k)-1(e)(6)(iii). The intent of this
provision is to pay the Executive an amount equal to the portion of the Unvested
Account Balance that, disregarding any investment gains or losses and any plan
amendment or termination that may occur after the Date of Termination, would
vest if the Executive were able to and did continue to earn age credit and
vesting service credit under the qualified defined contribution plan in question
during the 24 month period following the Date of Termination, provided that the
Executive survives to the March 1 payment date set forth above in this Section
6.1(E) and, in the case of any Unvested Account Balance in a 401(k) plan,
provided that the exclusion from the contingent benefit rule set forth in
Treasury Regulation section 1.401(k)-1(e)(6) for deferred compensation that is
dependent on an employee’s having made the maximum elective deferrals under Code
section 402(g) or the maximum elective contributions permitted under the terms
of the plan is satisfied. Nothing herein shall alter any qualified defined
contribution employee pension benefit plan or any rights the Executive may have
under any such plan.
(F)
Defined Benefit Plan Accruals for 24 Months After Date of Termination.

(i)    If the Executive was participating immediately prior to the Date of
Termination or the Change in Control in any of the Company’s qualified or
non-qualified defined benefit employee pension benefit plans (including without
limitation the Company’s Salaried Retirement Income Plan, Supplemental Senior
Officer Retirement Plan and Supplemental Executive Retirement Plan but excluding
any severance pay plan), then, on March 1 of the calendar year following the
calendar year in which the Date of Termination occurs, the Company shall pay the
Executive, if s/he is then surviving, a lump sum amount which is actuarially
equivalent to the vested benefits which the Executive would accrue during the 24
month period following the calendar year in which the Date of Termination



occurs under the qualified and non-qualified defined benefit employee pension
benefit plans in which the Executive was participating immediately prior to the
Separation from Service or, if more favorable to the Executive, immediately
prior to the Change in Control (the “Relevant Plans”), if -- (a) the Relevant
Plans were to remain in effect during such 24 month period and the Executive
were able to and did continue to earn age credit, service credit and
compensation credit for benefit accrual and vesting purposes under such plans
during such 24 month period (in addition to the Executive’s age, service credit
and compensation credit through the Date of Termination), and (b) the
Executive’s compensation for purposes of those plans for the year in which the
Change in Control occurred included, if and to the extent it is not otherwise
included (but only if and to the extent that bonuses are pensionable pursuant to
those plans) a bonus in the amount payable pursuant to Section 5.4(A) hereof
earned and paid ratably over the portion of that year that precedes the Change
in Control, or if the Change in Control occurred during the year in which the
Executive’s first day of employment by the Company occurred, earned and paid
ratably over the period from the Executive’s first day of employment by the
Company to the date on which the Change in Control occurred, and (c) the
Executive’s compensation for purposes of those plans for the year in which the
Date of Termination occurs included, if and to the extent it is not otherwise
included (but only if and to the extent that bonuses are pensionable pursuant to
those plans) a bonus in the amount payable pursuant to Section 6.1(B) hereof
earned and paid ratably over the portion of the year in which the Date of
Termination occurs that precedes the Date of Termination, or if the Date of
Termination occurs during the year in which the Change in Control occurred,
earned and paid ratably over the period from the date on which the Change in
Control occurred to the Date of Termination, and (d) the Executive’s
compensation during the 24 month period in question for purposes of those plans
consisted of salary equal to 2 times the amount referred to in Section
6.1(A)(ii)(a)(I) hereof earned and paid ratably over that 24 month period and
(if and to the extent that bonuses are pensionable pursuant to those plans) a
bonus equal to 2 times the amount referred to in Section 6.1(A)(ii)(a)(II)
hereof earned and paid ratably


6




over that 24 month period. Actuarial equivalence shall be determined using the
actuarial factors and assumptions applicable to the plan in question.
(ii)    In calculating the vested benefits which the Executive would accrue
during the 24 month period following the calendar year in which the Date of
Termination occurs under the Company’s Supplemental Senior Officer Retirement
Plan (“SSORP”) pursuant to Section 6.1(F)(i) above, the offset for Qualified
Plan benefits under the SSORP shall take into account (as if they were payable
under the Qualified Plan) any benefits payable pursuant to this Section 6.1(F)
in respect of Qualified Plan benefits. “Qualified Plan” as used in this Section
6.1(F) shall have the same meaning as in the SSORP. The intent of the preceding
provisions of this Section 6.1(F)(ii) is to ensure that the Qualified Plan
benefits that are offset in determining the SSORP benefits that would be accrued
during the 24 month period following the calendar year in which the Date of
Termination occurs pursuant to Section 6.1(F)(i) above take into account the
Executive’s Qualified Plan benefits as enhanced by the benefits payable in
respect of the Qualified Plan pursuant to this Section 6.1(F).
(iii)    In calculating the vested benefits which the Executive would accrue
during the 24 month period following the calendar year in which the Date of
Termination occurs under the Company’s Supplemental Executive Retirement Plan
(“SERP”) pursuant to Section 6.1(F)(i) above, any benefits payable pursuant to
this Section 6.1(F) in respect of the Qualified Plan, the Retirement Benefit
Equalization Plan (“RBEP”) or the SSORP shall be taken into account. The intent
of the preceding sentence is to ensure that the vested SERP benefits that would
be accrued during the 24 month period following the calendar year in which the
Date of Termination occurs pursuant to Section 6.1(F)(i) above are based on the
Executive’s Qualified Plan benefits, RBEP benefits and SSORP benefits as
enhanced by the benefits payable in respect of those plans pursuant to this
Section 6.1(F).
(G)    Defined Contribution Plan Accruals for 24 Months After Date of
Termination. If the Executive was participating immediately prior to the Date of
Termination or the Change in Control in any of the Company’s qualified or
non-qualified defined contribution employee pension benefit plans (including
without limitation a 401(k) plan or a qualified profit-sharing plan), then, on
March 1 of the calendar year following the calendar year in which the Date of
Termination occurs, the Company shall pay the Executive, if s/he is then
surviving, an amount equal to the employer contributions (if any) that would
have been credited to the Executive and would have vested during the 24 month
period following the Date of Termination (but are not so credited or vested)
under any qualified or non-qualified defined contribution employee pension
benefit plan in which the Executive was participating immediately prior to the
Date of Termination or, if more favorable to the Executive, immediately prior to
the Change in Control, if (i) the Executive were able to and did continue to
earn age credit, service credit and compensation credit for benefit accrual and
vesting purposes under such plan during that 24 month period, and (ii) the
Executive’s compensation during the 24 month period following the Date of
Termination for purposes of that plan consisted of salary equal to 2 times the
amount referred to in Section 6.1(A)(ii)(a)(I) hereof earned and paid ratably
over that 24 month period and bonus (if and to the extent that bonuses are
eligible for employer contributions under such plan) equal to 2 times the amount
referred to in Section 6.1(A)(ii)(a)(II) hereof earned and paid ratably over
that 24 month period, and (iii) in the case of any contributory defined
contribution employee pension benefit plan such as a 401(k) plan, the Executive
were able to and did contribute the maximum matchable employee contributions to
the plan during the 24 month period after the Date of Termination, and (iv) the
same employer contributions were made to the plan during that 24 month period as
a percentage of Compensation and, in the case of a contributory plan, as a
percentage of employee contributions, as were made in respect of the last full
plan year preceding the Date of Termination or, if more favorable to the
Executive, preceding the Change in Control, and (v) the same qualified plan
limits on compensation, contributions and benefits that applied in respect of
such last full plan year continued to apply during the 24 months following the
Date of Termination. No payment shall be made pursuant to the preceding sentence
in respect of the employer contributions that would have been credited to the
Executive and would have vested under a 401(k) plan unless the Executive



made the maximum elective deferrals under Section 402(g) of the Code or the
maximum elective contributions permitted under the terms of the


7




401(k) plan in which the Executive was participating immediately prior to the
Date of Termination or, if more favorable to the Executive, immediately prior to
the Change in Control, in the year in which the Date of Termination occurs (or
in such portion of such year as will result in the payment being not treated as
contingent pursuant to the second sentence of Treasury Regulation
1.401(k)-1(e)(6)(iii)) or, if the 401(k) plan in which the Executive was
participating immediately prior to the Change in Control was more favorable to
the Executive than the 401(k) plan in which the Executive was participating
immediately prior to the Date of Termination, in the year in which the Change in
Control occurred. The preceding sentence is intended to apply only if and to the
extent the preceding sentence is necessary to comply with the contingent benefit
rule set forth in Treasury Regulation section 1.401(k)-1(e)(6), and it shall be
administered, interpreted and construed accordingly.
(H)    Perquisite Allowance. If immediately prior to the Date of Termination or
the Change in Control the Company was paying the Executive a cash allowance in
lieu of a company-provided car, cell phone usage, club membership or other
perquisites (a “Perquisite Allowance”), then, on March 1 of the calendar year
following the calendar year in which the Date of Termination occurs, the Company
shall pay the Executive, if s/he is then surviving, an amount equal to 24 times
the average monthly Perquisite Allowance the Company was paying the Executive
immediately prior to the Date of Termination or, if more favorable to the
Executive, immediately prior to the Change in Control.
(I)Health Care Benefits. For the twenty-four month period immediately following
the Date of Termination or until the earlier death of the Executive (the
“Benefits Period”), the Company shall continue to provide the Executive with the
same medical and dental coverage which the Executive was receiving immediately
prior to the Date of Termination or, if more favorable to the Executive,
immediately prior to the Change in Control (the “Health Care Benefits”). For the
avoidance of doubt, the Company shall pay or reimburse the Executive for the
same medical and dental expenses which were subject to payment or reimbursement
under the medical and dental insurance coverage which the Executive was
receiving immediately prior to the Date of Termination or, if more favorable to
the Executive, immediately prior to the Change in Control. The Health Care
Benefits shall be provided in such a manner that such benefits will be excluded
from the Executive’s income for federal income tax purposes. The receipt of the
Health Care Benefits shall be conditioned on the Executive continuing to pay the
applicable premiums for such Health Care Benefits during the Benefits Period.
The applicable monthly premium shall be the monthly COBRA premium as in effect
at the Company from time to time with respect to the coverage provided under
Section 4980B of the Code. Except as permitted by Treasury Regulation section
1.409A-3(i)(4)(B), the amount of medical and dental expenses that are subject to
Section 409A of the Code and not excluded therefrom as involuntary separation
pay or otherwise and that are subject to reimbursement pursuant to this Section
6.1(I) during any taxable year of the Executive may not affect the expenses
eligible for reimbursement in any other taxable year, and shall be reimbursed at
the time required by the plan applicable to the Executive immediately prior to
the Date of Termination or, if more favorable to the Executive, immediately
prior to the Change in Control but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.
(J)Additional Payments. During the Benefits Period, and subject to Section 12(B)
below (relating to the six month delay applicable to Specified Employees), the
Company shall pay to the Executive an amount equal to the monthly premium cost
set forth in Section 6.1(I) above, minus an amount equal to the monthly employee
contribution rate that is paid by Company employees for the applicable level of
such coverage immediately prior to the Date of Termination or, if more favorable
to the Executive, immediately prior to the Change in Control, which payment
shall be paid in advance on the first payroll day of each month, commencing with
the first such payroll day that coincides with or next follows the Date of
Termination. Each month, when the Company pays the amount required by the
preceding sentence, the Company shall also pay the Executive a tax gross-up on
the amount paid pursuant to the preceding sentence, i.e., an amount sufficient
after taxes on the tax gross-up paid pursuant to this sentence to reimburse the
Executive for any Federal, state, local or foreign taxes imposed upon the
Executive as a result of the Company’s payment of the amount required by the
preceding sentence. For purposes of determining the amount of the tax gross-up


8




to be paid pursuant to this Section 6.1(J) or pursuant to any other provision of
this Agreement or any other plan or arrangement pursuant to which the Executive
is entitled to receive a tax gross-up after a Change in Control and during the
Term, the Executive shall notify the Company from time to time of the highest
effective marginal rates at which the Executive’s income is taxed under any
applicable Federal, state, local and foreign laws and such rates shall be
conclusive on the Company for purposes of determining the amount of the tax
gross-up to be paid, and in no event shall the Executive be required to disclose
his tax returns to the Company or otherwise for the purpose of determining the
amount of the tax gross-up to be paid.
(K)SEELIP Benefits. If the Executive was a participant in the Company’s Senior
Executive Enhanced Life Insurance Program immediately prior to the Date of
Termination or the Change in Control, then during the Benefits Period the
Company shall provide the Executive with the same benefits, if any, under the
Company’s Senior Executive Enhanced Life Insurance Program as in effect
immediately prior to the Separation from Service or, if more favorable to the
Executive, immediately prior to the Change in Control (the “SEELIP”), at



the same times, that the Company would have provided if the SEELIP had remained
in effect and the Executive’s active employment and participation in the SEELIP
had continued (and no Separation from Service had occurred) until the end of the
Benefits Period and the Executive’s annual base salary during the Benefits
Period for purposes of the SEELIP had been equal to the amount referred to in
Section 6.1(A)(ii)(a)(I) hereof. In no event shall this Section 6.1(K) entitle
the Executive to benefits that duplicate any SEELIP benefits that the Executive
is entitled to receive at the same time other than pursuant to this Section (K).
If any premiums or other “Reimbursements” (as such term is defined in the SEELIP
as amended in December 2008) that would be payable by the Company pursuant to
the preceding provisions of this Section 6.1(K) during the six month period
following the Separation from Service are not paid during that six month period
due to the six month delay imposed by Section 12(B) hereof, then (i) the Company
shall timely provide the Executive with the opportunity to pay the SEELIP
premiums during that six month period and, if the Executive chooses to do so,
the Company shall cooperate as needed to enable the Executive to do so, and (ii)
at the time provided by Section 12(B) hereof (i.e., the first day of the seventh
month following the Separation from Service) the Company shall pay such premiums
or other Reimbursements in accordance with the SEELIP. Premiums and other
Reimbursements eligible for reimbursement pursuant to the preceding provisions
of this Section 6.1(K) during the Executive’s taxable year may not affect the
premiums and other Reimbursements eligible for reimbursement in any other
taxable year, and any in-kind benefits provided pursuant to this Section 6.1(K)
or otherwise during a taxable year of the Executive may not affect the in-kind
benefits to be provided pursuant to this Section 6.1(K) or otherwise in any
other taxable year. For the avoidance of doubt, in accordance with the SEELIP,
(a) all income taxes that are attributable to the premiums that are required to
be paid by the Company during the Benefits Period pursuant to the preceding
provisions of this Section 6.1(K) shall be fully grossed up by the Company, and
(b) such tax gross ups shall be paid in the calendar year in which the Company
pays the related premiums and, in the case of premiums paid in the last calendar
year that commences during the Benefits Period, may be paid during the portion
of that last calendar year that falls after the Benefits Period).
(L)Death and Disability Benefits. During the Benefits Period, the Company shall
cause the Executive to continue to participate in all death benefit plans (other
than the SEELIP, which is already addressed above) and disability benefit plans
in which the Executive was participating immediately prior to the Separation
from Service or, if more favorable to the Executive, immediately prior to the
Change in Control; provided that to the extent such participation in any such
plan is barred or otherwise not feasible, the Company shall arrange to provide
substantially similar benefits to the Executive (and, if applicable, the
Executive’s dependents) outside such plan.
(M)Tax - Free Benefits. If immediately prior to the Date of Termination or the
Change in Control the Executive was participating in any welfare benefit plan or
perquisite plan not addressed above (including without limitation the Executive
Health Exams Policy), and during the Benefits Period benefits may be provided to
the Executive under such plan as in effect immediately prior to the Separation
from Service or, if more favorable to the Executive, immediately prior to the
Change in Control, (or may be provided to the


9




Executive outside of such plan), that would be excludable from income when and
if received, then the Company shall continue to provide such benefits to the
Executive during the Benefits Period.
(N)In- Kind Benefit and Reimbursement Plans and Tax Gross - Ups. If immediately
prior to the Separation from Service or the Change in Control the Executive was
receiving in-kind benefits within the meaning of Treasury Regulation section
1.409A-1(p) or reimbursements pursuant to any Company plan not addressed above
in this Section 6.1, other than reimbursements of direct business expenses (such
as automobile mileage and travel, entertainment and other business expenses), or
was receiving tax gross-ups within the meaning of Treasury Regulation
1.409A-3(i)(1)(v) under any Company plan not addressed above in this Section
6.1, then in accordance with such plan (other than continued service
requirements) as in effect immediately prior to the Separation from Service or,
if more favorable to the Executive, immediately prior to the Change in Control,
the Executive shall continue to receive in-kind benefits, and reimbursements for
expenses incurred, during the Benefits Period and to receive tax gross-ups for
taxes incurred during the Benefits Period; provided that, with respect to any
such in-kind benefits and reimbursements, other than reimbursements that
pursuant to Treasury Regulation section 1.409A-1(b)(9)(v) or otherwise do not
provide for a deferral of compensation that is subject to Section 409A of the
Code, the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during the Executive’s taxable year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year (within the meaning of Treasury Regulation 1.409A-3(i)(1)(iv)), and
the reimbursement of an eligible expense shall be made on or before (a) the last
day of the Executive’s taxable year following the taxable year in which the
expense was incurred, or (b) such earlier date as the reimbursement plan may
require, and any such tax gross-up shall be paid by the end of the Executive’s
taxable year next following the Executive’s taxable year in which the Executive
remits the related taxes or by such earlier date as the plan which provides for
such tax gross-up may require. For the avoidance of doubt, for purposes of this
agreement the term “plan” shall include the Company’s perquisite policies
(including, without limitation, the Financial Planning Assistance Policy) and
any other “plan” as defined in Treasury Regulation section 1.409A-1(c)(1).
(O)Other Welfare Plans, Benefits and Perquisites. If immediately prior to the
Date of Termination or the Change in Control the Executive participated in any
welfare benefit plan not addressed above (other than a severance pay plan) or
was receiving benefits or perquisites not addressed above, and the Executive is
not otherwise entitled to participate in such welfare benefit plan or to receive
such benefits or perquisites during the Benefits Period, then during the
Benefits Period the Executive shall continue to participate in the welfare
benefit plan in which s/he was participating or to receive the benefits or
perquisites s/he was receiving immediately prior to the Date of Termination or,
if more favorable to the Executive, immediately prior to the Change in Control,
in accordance with the terms of such welfare benefit plan or plan providing such
benefits or perquisites (other than continued service requirements); provided
that if the Executive’s continued participation in such welfare benefit plan or
in the plan providing such benefits or perquisites is barred or otherwise not
feasible,



the Company shall provide such benefits outside the plan; and, provided further,
that this sentence shall not apply if and to the extent that any payments to be
made and benefits to be provided pursuant to this sentence would not qualify for
an exclusion from Section 409A of the Code (including without limitation an
exclusion provided by Treasury Regulation section 1.409A-1(b)(9)) or comply with
Section 409A of the Code.


Neither the Company nor any Affiliate shall be required by any of the foregoing
provisions of this Section 6.1 to grant stock options or other stock- based
awards to the Executive after the Date of Termination. Benefits receivable by
the Executive pursuant to Sections 6.1(F) through (O) hereof shall be forfeited
to the extent benefits of the same type are made available to the Executive
during the twenty-four (24) month period following the Date of Termination,
other than by the Company or an Affiliate, in connection with the Executive’s
performance of services for an enterprise (including without limitation a
non-profit enterprise) not affiliated with the Company (and any such benefits
made available to the Executive shall be reported to the Company by the
Executive). In the event that payment is made pursuant to Section 6.1(F), 6.1(G)
or 6.1(H) hereof and benefits of the same type are thereafter made available to
the Executive during the twenty-four (24) month period following the Date of
Termination, other than by the Company or an Affiliate, in connection with the
Executive’s


10




performance of services for an enterprise not affiliated with the Company, the
Executive shall repay to the Company the portion of the payment previously made
in respect of benefits of the same type, that corresponds to the portion of the
24 month period during which benefits of the same type are so made available to
the Executive. For the avoidance of doubt, if any of the perquisites in lieu of
which a Perquisite Allowance is paid pursuant to Section 6.1(H) hereof are made
available to the Executive during the twenty-four (24) month period following
the Date of Termination, other than by the Company or an Affiliate, in
connection with the Executive’s performance of services for an enterprise not
affiliated with the Company, and repayment is required pursuant to the preceding
sentence, the Perquisite Allowance shall be allocated among the perquisites in
lieu of which it was paid in a reasonable manner such that repayment is required
only of the portion of the Perquisite Allowance that is reasonably allocable to
the perquisite(s) that are so made available to the Executive.


6.2    (A) Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Executive in
connection with a Change in Control or the termination of the Executive’s
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person) (all
such payments and benefits, including the Severance Payments, being hereinafter
called “Total Payments”) would be subject (in whole or part), to the Excise Tax,
then, the Total Payments shall be reduced in the following order: (i) cash
payments that are not deferred compensation subject to Section 409A of the Code,
(ii) non-cash payments and benefits, other than payments pursuant to Section
5.4(B) above, that are not deferred compensation subject to Section 409A of the
Code, (iii) the payments pursuant to
Section 5.4(B) above that are not deferred compensation subject to Section 409A
of the Code, (iv) cash payments that are deferred compensation subject to
Section 409A of the Code, (v) non-cash payments and benefits, other than
payments pursuant to Section 5.4(B) above, that are deferred compensation
subject to Section 409A of the Code, and (vi) the payments pursuant to Section
5.4(B) above that are deferred compensation subject to Section 409A of the Code,
to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax, but only if (A) is greater than or equal to (B), where (A)
equals the reduced amount of such Total Payments minus the aggregate amount of
federal, state and local income taxes on such reduced Total Payments and (B)
equals the unreduced amount of such Total Payments minus the sum of (1) the
aggregate amount of federal, state and local income taxes on such Total Payments
and (2) the amount of Excise Tax to which the Executive would be subject in
respect of such unreduced Total Payments; provided, however, that within each of
the foregoing categories (i) through (vi) the first payment or benefit to be
reduced shall be the payment or benefit the highest percentage of which is
included in the aggregate present value of all payments in the nature of
compensation to or for the benefit of the Executive that are contingent on the
change in ownership or control within the meaning of Treasury Regulation
1.280G-1 (i.e., is included in such aggregate present value for purposes of
determining whether such aggregate present value equals or exceeds 3 times the
Executive’s base amount), and the last payment or benefit to be reduced shall be
the payment or benefit the lowest percentage of which is included in such
aggregate present value, and, provided further, that the Executive may elect to
change the order in which any of the payments or benefits in categories (i),
(ii) and (iii) is reduced as long as both payments and benefits being changed
(I) are short-term deferrals within the meaning of Treasury Regulation section
1.409A-1(b)(4) the “applicable 2 1/2 month period” of which (within the meaning
of that Treasury Regulation) end on the same date, or (II) are not short-term
deferrals but are otherwise not deferred compensation subject to Section 409A of
the Code (whether due to Treasury Regulation section 1.409A-1(b)(9) or
otherwise), and as long as such change in order does not affect the time at
which any payment that constitutes deferred compensation that is subject to
Section 409A of the Code would be reduced or the amount by which any payment
that constitutes deferred compensation that is subject to Section 409A of the
Code would be reduced at any time.


(B)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the


11




Company’s independent auditor, does not constitute a “parachute payment” within
the meaning of section 280G(b)(2) of the Code (including



by reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise
Tax, no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and (iii)
the value of any non- cash benefit or any deferred payment or benefit included
in the Total Payments shall be determined by the Auditor in accordance with the
principles of sections 280G(d)(3) and (4) of the Code.
(C)    At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).


6.3    The payments provided in subsections (A)(ii) and (B) of Section 6.1
hereof and, if applicable, the last sentence of subsection (A)(i) of Section 6.1
hereof, shall be made on the fifth (5th ) day following the Separation from
Service or, if such 5th day is a weekend or a holiday, on the next business day;
provided, however, that if the amounts of such payments, and the limitation on
such payments set forth in Section 6.2 hereof, cannot be finally determined on
or before such day, the Company shall pay to the Executive on such day an
estimate, as determined in good faith by the Company of the minimum amount of
such payments to which the Executive is clearly entitled and shall pay the
remainder of such payments (together with interest on the unpaid remainder (or
on all such payments to the extent the Company fails to make such payments when
due) at 120% of the rate provided in section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the thirtieth
(30th) day after the Separation from Service. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Company to the Executive,
payable on the fifth (5th) business day after demand by the Company (together
with interest at 120% of the rate provided in section 1274(b)(2)(B) of the
Code).


7.
Termination Procedures and Compensation During Dispute.



7.1    Notice of Termination. After a Change in Control and during the Term, any
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 10 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. Further, a Notice of Termination for Cause is required to include a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board which was called and held for the purpose of considering such termination
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail. In the event of an involuntary
Separation from Service (within the meaning of Treasury Regulation section
1.409A-1(n)(1)) by the Company other than for Cause or Disability following a
Change in Control and during the Term, the Company will provide the Executive
with a Notice of Termination at least thirty (30) days in advance of the Date of
Termination and, if it fails to do so, will pay the Executive’s salary in lieu
of notice on the Date of Termination or within ten (10) days thereafter, in
addition to all other amounts payable to the Executive hereunder. In the event
of a Separation from Service by the Executive following a Change in Control and
during the Term, the Executive will provide the Company with a Notice of
Termination at least fifteen (15) days and not more than sixty (60) days in
advance of the Date of Termination.




12




7.2
Date of Termination. “Date of Termination” means the date on which the Executive
has a Separation from Service.



7.3
Certain Disputes Concerning Termination.



If the Executive has a Separation from Service following a Change in Control and
during the Term, and such Separation from Service is
(a) an involuntary Separation from Service (within the meaning of Treasury
Regulation section 1.409A-1(n)(1)) by the Company other than for Cause or
Disability, or (b) a Separation from Service by the Executive for Good Reason,
and, in the case of (a), the Company disputes by its Notice of Termination or
otherwise (including without limitation by its conduct or inaction) that the
Executive has had an involuntary Separation from Service (within the meaning of
Treasury Regulation section 1.409A-1(n)(1)) by the Company other than for Cause
or Disability, or, in the case of (b), the Company disputes by written notice or
otherwise (including without limitation by its conduct or inaction) that the
Executive has had a Separation from Service for Good Reason, and the Executive
pursues the resolution of such dispute with reasonable diligence, then in that
event during the period from the Date of Termination until the earlier of (i)
the date on which the Term ends, or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator (the “Continuation Period”),
the Company shall continue to pay the Executive the salary at the rate in effect
immediately prior to the Date of Termination, on the same payroll schedule that
was in effect immediately prior to the Date of Termination, and shall pay the
Executive on the first business day of each calendar month during the
Continuation Period a bonus amount equal to one-twelfth of the amount described
in Section 6.1(A)(ii)(a)(II) above, and shall pay the Executive at the end of
each calendar month that ends during the Continuation Period a lump sum amount
that is actuarially equivalent to the additional vested pension benefits the
Executive would have accrued during such month under any qualified and
non-qualified defined benefit employee pension benefit plans in which the
Executive was participating immediately prior to the Date of Termination if the
Executive had been able to and did continue to earn age credit, service credit
for benefit accrual and vesting and compensation credit (based on the salary and



bonus amounts paid through the end of such month pursuant to this sentence)
during such month and all prior months during the Continuation Period under such
plans (in addition to the Executive’s age, service credit and compensation
credit under such plans through the Date of Termination and in addition to the
24 months of age credit, service credit and compensation credit referred to in
Section 6.1(F) above), and shall continue to provide the Executive with the
Perquisite Allowance, if any, that it was providing the Executive immediately
prior to the Date of Termination, on the same schedule, and shall make monthly
payments on the first payroll day of each month, commencing with the first such
payroll day that coincides with or next follows the Date of Termination, equal
to the monthly payments the Company is obligated to provide pursuant to Section
6.1(J) above. In addition, for a period immediately following the Benefits
Period equal to the length of the Continuation Period,
(A) the Company shall continue to provide the Executive with the Health Care
Benefits described in Section 6.1(I) above, (B) the Company shall provide the
Executive with the same benefits, if any, under the SEELIP, at the same times ,
that the Company would have provided if the SEELIP had remained in effect and
the Executive’s active employment and participation in the SEELIP had continued
(and no Separation from Service had occurred) until the end of the period
immediately following the Benefits Period equal to the length of the
Continuation Period and the Executive’s annual base salary during that period
for purposes of the SEELIP had been equal to the Executive’s annual base salary
as in effect immediately prior to the Separation from Service or, if higher, in
effect immediately prior to any reduction thereof, and (C) the Company shall
continue to provide the Executive with the death and disability coverage
described in Section 6.1(L) above, the tax-free benefits described in Section
6.1(M) above, and the in-kind benefits and reimbursements and tax gross-ups
described in Section 6.1(N) above, in each case on the same terms and conditions
as apply during the Benefits Period. Amounts to be paid and benefits and
perquisites to be provided under this Section 7.3 are in addition to all other
amounts, benefits and perquisites due under this Agreement (including amounts,
benefits and perquisites due under
Section 6.1) and shall not be offset against or reduce any other amounts,
benefits or perquisites due under this Agreement. For the avoidance of doubt,
each payment to be made and benefit to be provided under the first sentence of
this Section 7.3 is contingent on there having been, prior to the date on which
the payment is to be made or the benefit is to be provided, (A) an involuntary
Separation from Service (within the meaning of


13




Treasury Regulation section 1.409A-1(n)(1)) of the Executive by the Company
other than for Cause or Disability, or a Separation from Service by the
Executive for Good Reason, (B) a dispute by the Company as described above, (C)
the Executive’s pursuit of the resolution of such dispute with reasonable
diligence, and (D) no final resolution of such dispute, either by mutual written
agreement of the parties or by a final judgment, order or decree of an
arbitrator.


8.No Mitigation. The Company agrees that, if the Executive’s employment with the
Company terminates during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or Section 7.1 or 7.3
hereof. Further, the amount of any payment or benefit provided for in this
Agreement (other than Sections 6.1(F) through (O) hereof) shall not be reduced
by any compensation earned by the Executive as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Executive to the Company, or otherwise.


9.
Successors; Binding Agreement.



9.1    In addition to any obligations imposed by law upon any successor to the
Company, during the Term the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession during the Term shall be a
material breach of this Agreement by the Company and, if such failure occurs
before the Executive has a Separation from Service, shall entitle the Executive
to compensation, benefits and perquisites from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive had an involuntary Separation from Service (within the meaning of
Treasury Regulation section 1.409A-1(n)(1)) by the Company other than for Cause
or Disability following a Change in Control and during the Term, provided that
(A) the Executive notifies the Company that such failure has occurred within 90
days of the initial occurrence of such failure or, if later, within 90 days
after the Executive first knows or should know of such failure (which
notification may but need not be in the form of a Notice of Termination given in
respect of such failure), (B) such failure is not corrected within 30 days after
the Executive so notifies the Company, and (C) the Executive terminates
employment (i.e., has a Separation from Service) after such 30 day period,
within 2 years following the initial occurrence of such failure, and before the
expiration of the Term.


9.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.




14




10.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid,



addressed, if to the Executive, to the address inserted below the Executive’s
signature on the final page hereof and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:
To the Company: Barnes Group Inc.
123 Main Street
Bristol, CT 06010


Attention: Dawn N. Edwards
Senior Vice President, Human Resources


11.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. Notwithstanding the preceding sentence, the Company may
unilaterally amend this Agreement in whole or in part before a Change in Control
or Potential Change in Control occurs, in such respects as the Company may
determine to be to be necessary, advisable or expedient to plan for, respond to,
comply with or reflect Section 409A of the Code, and the Executive hereby
consents to any amendments that the Company may make pursuant to this sentence.
For the avoidance of doubt, the preceding sentence is not intended to authorize
or constitute the Executive’s consent to any amendment that would constitute a
modification or extension of a stock option within the meaning of Treasury
Regulation section 1.409A-1(b)(5)(v), and, if and to the extent that,
notwithstanding the foregoing, anything therein would be interpreted or
construed to authorize or constitute the Executive’s consent to any such
amendment, then to that extent the authorization or consent is hereby rescinded.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive has a Separation from Service following a Change in Control, and
such Separation from Service is an involuntary Separation from Service (within
the meaning of Treasury Regulation section 1.409A-1(n)(1)) by the Company other
than for Cause or Disability, or is a Separation from Service by the Executive
for Good Reason. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Connecticut. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.


12.
Code Section 409A.



(A)The Executive’s right to any series of payments, including without limitation
taxable benefits, that are to be paid or provided under this Agreement and that
is eligible to be treated as a right to a series of separate payments under
Treasury Regulation section 1.409A-2(b)(2)(iii), including in particular but not
limited to the Executive’s right to the series of benefits under Sections 6.1(I)
through 6.1(O), shall be treated as a right to a series of separate payments for
purposes of Section 409A of the Code, including without limitation for purposes
of the short-term deferral rule set forth in Treasury Regulation section
1.409A-1(b)(4).


15




(B)Any provision of this Agreement to the contrary notwithstanding, if the
Executive is a Specified Employee on the date of a Separation from Service, any
payment or benefit to be paid or provided pursuant to this Agreement that
constitutes deferred compensation that is subject to Section 409A of the Code
and that is payable due to a Separation from Service during the six month period
following the Separation from Service shall not be paid before the date that is
six months after the date of Separation from Service (or, if earlier, the date
of death of the Executive) and shall instead be accumulated and paid on the
first day of the seventh month following the date of the Separation from Service
(or, if earlier, within 14 days after the death of the Executive), in accordance
with Treasury Regulation section 1.409A-3(i)(2)(ii). The preceding sentence
shall apply to any amount or benefit (and only to any amount or benefit) to be
paid or provided pursuant to this Agreement to which Code
Section 409A(a)(2)(B)(i) (relating to Specified Employees) applies, and shall
not apply to any amount or benefit if and to the extent that such amount or
benefit is not subject to Section 409A of the Code as a result of Treasury
Regulation section 1.409A-1(a)(5) (relating to welfare benefit plans), Treasury
Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals), Treasury
Regulation Section 1.409A-1(b)(9) (relating to separation pay plans), or
otherwise.


(C)If at any time during the 12-month period ending on any “specified employee
identification date”, which shall be December 31, the Executive is in Salary
Grade 20 or above or meets the requirements of Code section 416(i)(1)(A)(ii) or
(iii) (applied in accordance with the Treasury Regulations thereunder and
disregarding Code section 416(i)(5)), then the Executive shall be treated as a
Specified Employee for purposes of Section 12(B) above for the entire 12-month
period beginning on the “specified employee effective date”, which shall be the
January 1 that immediately follows such specified employee identification date,
unless the Board or the Committee at any time prescribes a different method of
identifying service providers who will be subject to the six month delay
required by Section 409A(a)(2)(B)(i) of the Code (the “Six Month



Delay”) in accordance with Treasury Regulation section 1.409A-1(i) or the
transition rules and official guidance under Code Section 409A (a “Different
Identification Method”) or elects a different specified employee identification
date or specified employee effective date or makes any other election that may
be made in accordance with Treasury Regulation section 1.409A-1(i) or the
transition rules and official guidance under Code Section 409A (a “Different
Election”), in which case whether the Executive shall be treated as a Specified
Employee for purposes of Section 12(B) above shall be determined in accordance
with any such Different Identification Method so prescribed and any such
Different Election so made by the Board or Committee. The Executive hereby
irrevocably (i) consents to any such Different Identification Method that the
Board or Committee may prescribe at any time and any such Different Election
that the Board or Committee may make at any time for purposes of identifying the
service providers who will be subject to the Six Month Delay with respect to
payments under this Agreement, and (ii) agrees that the Executive’s consent to
any such Different Identification Method or Different Election shall be as
effective as if such Different Identification Method or Different Election were
fully set forth herein, and (iii) waives any right he or she may have to consent
to the Different Identification Method or Different Election in question if for
any reason the Executive’s consent to such Different Identification Method or
Different Election is not legally effective.


(D)Any payments that may be made and benefits that may be provided pursuant to
this Agreement are intended to qualify for an exclusion from Section 409A of the
Code (including without limitation the exclusion for certain welfare benefits
under Treasury Regulation section 1.409A- 1(a)(5), the exclusion for short-term
deferrals under Treasury Regulation section 1.409A-1(b)(4), and the exclusions
for separation pay plans under Treasury Regulation section 1.409A-1(b)(9)),
and/or are intended to meet the requirements of Section 409A(a)(2), (3) and (4)
of the Code, so that none of the payments that may be made and benefits that may
be provided pursuant to this Agreement will be includible in the Executive’s
federal gross income pursuant to Section 409A(a)(1)(A) of the Code. This
Agreement shall be administered, interpreted and construed to carry out such
intentions, and any provision of this Agreement that cannot be so administered,
interpreted and construed shall to that extent be disregarded. However, any
provision of this Agreement to the contrary notwithstanding, the Company does
not represent, warrant or guarantee that the payments and benefits that may be
paid or provided pursuant to this Agreement will not be includible in the
Executive’s federal gross income


16




pursuant to Section 409A(a)(1)(A) of the Code, nor does the Company make any
other representation, warranty or guaranty to the Executive as to the tax
consequences of this Agreement.


13.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


14.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


15.
Settlement of Disputes; Arbitration.



15.1    All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty
(60) days after notification by the Board that the Executive’s claim has been
denied.


15.2    Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Hartford,
Connecticut in accordance with the rules of the American Arbitration Association
then in effect; provided, however, that the evidentiary standards set forth in
this Agreement shall apply. The arbitrator shall have the authority to require
that the Company reimburse the Executive for the payment of all or any portion
of the reasonable legal fees and expenses incurred by the Executive during the
Term of this Agreement or at any time within ten years thereafter in connection
with such dispute or controversy. The amount of legal fees and expenses eligible
for reimbursement during a taxable year of the Executive may not affect the
legal fees and expenses eligible for reimbursement in any other taxable year.
Unless the arbitrator provides otherwise, any legal fees and expenses incurred
by the Executive that the arbitrator requires the Company to reimburse shall be
reimbursed on or before the last day of the Executive’s taxable year following
the taxable year in which the expense was incurred. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive’s right to be paid amounts and
benefits due under this Agreement during the pendency of any dispute or
controversy arising under or in connection with this Agreement.


16.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

(A)“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


(B)
“Auditor” shall have the meaning set forth in Section 6.2 hereof.



(C)
“Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.



(D)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.




(E)
“Benefits Period” shall have the meaning set forth in Section 6.1(I) hereof.



(F)
“Board” shall mean the Board of Directors of the Company.



(G)“Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or


17




anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 7.1 hereof) after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (ii) the
engaging by the Executive in conduct which is demonstrably and materially
injurious to the Company or its subsidiaries, monetarily or otherwise or (iii)
the Executive’s conviction for the commission of (a) a felony or (b) any other
crime involving moral turpitude. For purposes of clauses (i) and (ii) of this
definition, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s act, or failure to act, was
in the best interest of the Company.


(H)A “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:
(I)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (III)
below; or
(II)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(III)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or
(IV)    the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
(I)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(J)“Committee” shall mean the Compensation and Management Development Committee
of the Board or a successor committee of the Board.
(K)“Company” shall mean Barnes Group Inc. and, except in determining under
Section 16(H) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its


18




business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
(L)
“Date of Termination” shall have the meaning set forth in Section 7.2 hereof.

(M)“Disability” shall be deemed the reason for a Separation from Service, if, as
a result of the Executive’s incapacity due to physical or mental illness, the
Executive shall have been absent from the full-time performance of the
Executive’s duties with the Company for a period of six (6) consecutive months,
the Company shall have given the Executive a Notice of Termination for
Disability, and, within thirty



(30) days after such Notice of Termination is given, the Executive shall not
have returned to the full-time performance of the Executive’s duties.
(N)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

(O)
“Excise Tax” shall mean any excise tax imposed under section 4999 of the Code.

(P)
“Executive” shall mean the individual named in the first paragraph of this
Agreement.

(Q)“Good Reason” for a Separation from Service by the Executive shall mean the
occurrence (without the Executive’s express written consent) after any Change in
Control, of any one of the following acts by the Company, or failures by the
Company to act, if the Executive notifies the Company that such act or failure
to act has occurred within 90 days of the initial occurrence of such act or
failure to act (which notification may but need not be in the form of a Notice
of Termination given in respect of such act or failure to act), and if such act
or failure to act is not corrected within 30 days after the Executive so
notifies the Company:
(I)    the assignment to the Executive of any duties materially inconsistent
with the Executive’s status as an executive officer of the Company, or a
material adverse alteration in the nature or status of the Executive’s
responsibilities from those in effect immediately prior to the Change in
Control;
(II)    a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time, by
five percent (5%) or more or by $20,000 or more;
(III)    the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change in Control, provided that such relocation
increases the Executive’s round trip commuting time by 25% or more, or the
Company’s requiring the Executive to be based anywhere other than such principal
place of employment (or permitted relocation thereof) except for required travel
on the Company’s business to an extent substantially consistent with the
Executive’s present business travel obligations;
(IV)    any termination of the Executive’s employment for Cause which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof.


The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.


(R)
“Notice of Termination” shall have the meaning set forth in Section 7.1 hereof.



(S)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) any member of the Barnes family (by blood or marriage) or
any entity for the benefit of, or controlled by, a member of the Barnes family
(by blood or marriage), (ii) the Company or any of its subsidiaries, (iii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (v) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.




19




(T)“Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:
(i)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;
(ii)the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;
(iii)any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or
(iv)
the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.



(U)“Retirement” shall be deemed the reason for the termination by the Executive
of the Executive’s employment if such employment is terminated in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees.


(V)
“Separation from Service” means a “separation from service with the employer”
within the meaning of Treasury Regulation

Section 1.409A-1(h), where the “employer” means Barnes Group Inc. and all
corporations and trades or businesses with which Barnes Group Inc. would be
considered a single employer under Section 414(b) or Section 414(c) of the Code
(as determined in accordance with the first sentence of Treasury Regulation
section 1.409A-1(h)(3)).


(W)“Severance Payments” shall have the meaning set forth in Section 6.1 hereof.



(X)“Specified Employee” shall mean a specified employee within the meaning of
Treasury Regulation Section 1.409A-1(i), as determined in accordance with
Section 12(C) above.


(Y)
“Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.



(Z)“Term” shall mean the period of time described in Section 2 hereof (including
any extension, continuation or termination described therein).


(AA) “Total Payments” shall mean those payments so described in Section 6.2
hereof.


20




IN WITNESS WHEREOF, the parties have executed this Agreement on    ,    ,
effective as of the date and year first above written.


BARNES GROUP INC.


By:          Name:    Gregory F. Milzcik
Title:    President and Chief Executive Officer


Name:    [    ] EXECUTIVE


Address: (Home)








(Please print carefully)






21










TO: [    ] (the “Executive”) DATE:

EXHIBIT A – COMPLETE AND PERMANENT RELEASE




The Executive is hereby offered severance payments and benefits in accordance
with and subject to the terms of the Severance Agreement between the Executive
and the Company (the “Agreement”) dated as of August 3, 2009, in consideration
of the Executive’s execution and return of this Complete and Permanent Release
(the “Release”).


The Executive’s severance payments and benefits pursuant to the Agreement will
be paid and provided only if the Executive executes this release and returns the
signed release to the Company within 45 days after the Date of Termination as
defined in the Agreement, and if the Executive does not revoke the release. The
severance payments and benefits will commence on the 8th day after the execution
and return to the Company of this Release (or, if such 8th day is on a weekend
or a holiday, on the next business day), provided that the Executive has not
revoked this Release as hereinafter described. The Executive has seven (7)
calendar days from the date that the Executive signs this Release to revoke this
Release by giving written notice of the Executive’s intent to do so to the
Company. This Release shall not become effective or enforceable until this seven
(7) day period has expired. If the Executive revokes this Release, the Executive
will not receive the severance payments and benefits described in the Agreement.


By signing below, the Executive agrees that execution of this Release operates
to, and hereby does, release the Company, its subsidiaries and affiliates, its
(and its subsidiaries’ and affiliates’) present or former employees, officers,
directors, shareholders, representatives and agents (the “Released Parties”)
from all claims or demands (the “Claims”) the Executive has had, presently has
or may have, based on the Executive’s employment with the Company or the
termination of that employment, including any rights or claims the Executive may
have based on any facts or events, whether known or unknown by the Executive,
including, without limitation, a release of any rights or claims the Executive
may have based on the Civil Rights Act of 1966, as amended; the Civil Rights Act
of 1991, as amended; the Age Discrimination in Employment Act of 1967, as
amended; Title VII of the Civil Rights Act of 1964, as amended; the Americans
with Disabilities Act of 1990; the Equal Pay Act of 1963; any and all laws of
any state concerning wages, employment and discharge; any state or local
municipality fair employment statutes or laws; or any other law, rule,
regulation or ordinance pertaining to employment, terms and conditions of
employment, or termination of employment; provided, however, that execution of
this Release shall not adversely affect (i) the Executive’s rights to receive
benefits under the employee benefit plans and arrangements of the Company,
following termination of the Executive’s employment or Separation from Service
(as defined in the Agreement);



(ii) the Executive’s rights under the Agreement; or (iii) the Executive’s rights
to indemnification or advancement of expenses under applicable law, the
Certificate of Incorporation or by-laws of the Company, any agreement between
the Executive and the Company, or the Company’s officers’ and directors’
liability insurance policies. The Executive is advised to consult with an
attorney before signing the Release.


The Executive has forty-five (45) calendar days from the date of Separation from
Service (as defined in the Agreement) in which to sign and return this Release
to the Company.


For the Company:












ACCEPTED THIS    DAY OF    ,


Executive


22


